Citation Nr: 1710993	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess 10 percent for episodes of strain in the left knee of musculoligamentous origin.

2.  Entitlement to an evaluation in excess 10 percent for episodes of strain in the right knee of musculoligamentous origin.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that the Veteran's claim for entitlement to service connection for a bilateral shoulder disability was granted in a December 2014 rating decision.  The decision represents a grant that is considered to be a full and final determination of that claim.  Therefore, the Veteran's bilateral shoulder disability will not be addressed in the Board's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board acknowledges that the Veteran's request for an increased evaluation for a bilateral knee disability was previously remanded by the Board in an August 2014 decision in order to obtain a new VA medical examination.  Unfortunately, the Board finds that another remand is necessary.  The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the September 2014 examination report; while there are findings regarding painful motion, it does not appear that the examiner tested the Veteran for pain in active and passive motion, in weightbearing and non-weightbearing.  

Consequently, the Board finds the September 2014 VA medical examination to be inadequate.  A remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's bilateral knee disability.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Omaha, Nebraska, since October 2014, as well as from any VA facility from which the Veteran has received treatment.

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The knees should be tested in:
* Active motion;
* Passive motion;
* Weightbearing; and
* Non-weightbearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.  The examiner should also determine the degree of instability (if any) in the knees.

3.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claim for an increased evaluation of his bilateral knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




